department of the treasury internal_revenue_service washington d c jul tax i xempt and government entities division uniform issue list xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx legend decedent a taxpayerw irab account c bank d banke individual f state g amount xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx dear xxxxxxxxxxxxxx this is in response to a request dated date as supplemented by correspondence dated may and date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested decedent a was the owner of ira b maintained by bank d decedent a received a distribution totaling amount from ira b you assert that the failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to decedent a's worsening medical_condition that impaired his ability to manage his financial affairs you represent that amount has not been used for any other purpose decedent a maintained ira b an individual_retirement_account under sec_408 of the code with bank d in decedent a's mental capacity began failing and was later diagnosed with vascular dementia decedent a began arguing and harassing the employees of bank d over the status of his accounts in date decedent a was informed by the attorneys of bank d that his accounts would be closed in days and all funds distributed as a result of his mental capacity decedent a ignored this notice and on date checks totaling amount were distributed and mailed to decedent a in date these checks were discovered by taxpayer w decedent a's spouse who was not aware that the checks were ira proceeds and along with other checks found deposited into a non-ira account with bank e as the results of these and other transactions on date individual f was named conservator of decedent a's affairs decedent a died on date the nature of the distributions was discovered in date when taxpayer w received a deficiency_notice from the internal_revenue_service service documentation from his physician has been submitted that reveals that decedent a was suffering from a medical_condition at the time of these transactions and was not capable of making sound financial decisions or understanding the consequences of his actions based on the facts and representations you request a ruling that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid h day after the day on into an ira for the benefit of such individual not later than the which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not - - - - - - - - - - - - - - - - - - - - ------- later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted is consistent with your assertion that decedent a's failure to accomplish a timely rollover of amount was caused by decedent a's medical_condition and deteriorating health which impaired his ability to manage his financial affairs which resulted in amount being deposited into a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b you are granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code however it is noted that to the extent that you as executor and sole beneficiary of decedent a's estate name a beneficiary of the ira sec_1_401_a_9_-4 of the income_tax regulations provides that a designated_beneficiary must be a beneficiary as of the date of death the service will not treat any beneficiary named by you as personal representative of decedent a's estate as a designated_beneficiary under sec_401 a of the code thus for purposes of sec_401 a the rollover ira will have no designated_beneficiary this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code finally the scope of the executor's powers is a matter of state law this ruling assumes that your actions in contributing amount into an ira set up in decedent a's name are in accordance with the laws of state g and pursuant to your authority as executor of the estate no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this offiqe if you wish to inquire about this ruling please contact xxxxxxxxxxxxx identification no xxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
